Olivee, Chief Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed, by and between counsel for Plaintiff and the Assistant Attorney General for the United States, as follows:
1.That rough iron castings identified by Ford Part Numbers 8BA-9430 and 8BA-9431 on the entries concerned in the reappraisement numbers listed below are similar in all material respects to the rough iron castings subject of Ford Motor Company v. United States, Reappraisement No. 180816-A, wherein the court held (A. R. D. 9, 29 Cust. Ct. 553) that such castings should be appraised on the basis of cost of production at the following values:
Right-hand east- Left-hand east-ings (8BA-9430) ings (8BA-9431) (Canadian) (Canadian)
Material and labor_ $0. 3464 $0. 2957
Pattern cost_ 2.54105 2. 54105
Usual general expenses 0. 3097 0. 3021
3.19715 3. 13885
Profit (10 per centum) 0. 31971 0. 313885
3. 51686 3. 452735
*614The quantities listed below show the number and identification of castings to which the item of pattern costs are to be allocated in each enumerated case:
Reappraisement No. Appeal No. Entry No. Number of Rough Iron Castings — • 8BA-9430 Number of Rough Iron Castings— 8BA-9431
(180816-A) (1845) (9168) (400) (1560) — (Decided case)
180817-A 1846 9185 300 1500
180818-A „ 1847 9481 .1750 ----
180819-A 1848 9551 N' 1127 592
180820-A 1849 9704 800 900
180821-A 1850 9820 800 900
180822-A 1851 10026 965 454
180823-A 1852 10178 _ 1174
180824-A 1853 10354 900 1457
180825-A 1854 10357 990 760
180826-A 1855 10517 1300 703 (only)
180827-A 1856 10928 668 (only) ----
Totals_ 10000 10000
2. It is agreed that the profit to be added to the other costs of these castings is the minimum statutory percentage of 8 per centum of the cost of material and labor, pattern cost and usual general expenses, making their cost of production as follows:
Right-hand castings (8BA-9430) (Canadian) Left-hand castings (8BA-9431) (Canadian)
Material and labor_ $0. 3464 $0. 2957
Pattern cost_ 2. 54105 2. 54105
Üsual general expenses. 0. 3097 0. 3021
3. 19715 3. 13885
Profit (8 per centum). 0. 25577 0. 25110
3. 45292 3. 38995
3, That in connection with the remainder of the castings, 8BA-9430 and 8BA-9431, involved in Reappraisement Nos. 180826-A and 180827-A, and all of the castings involved in Reappraisement No. 180835-A, pattern equipment expense is not a part of the value of such castings since the pattern cost has been completely spread over castings of these types in connection with the reappraise-ments listed in paragraph 1 of this stipulation under the principle of the decision in Reappraisement No. 180816-A, and their cost of production is as follows:
Right-hand castings (8BA-9430) (Canadian) Left-hand castings (8BA-9431) (Canadian)
Material and labor_ $0. 3464 $0. 2957
Usual general expenses . 0. 3097 0. 3021
0. 6561 0. 5978
Profit (10 per centum). 0. 06561 0. 05978
0. 72171 0. 65758
*6154. That Plaintiff also imported certain other rough iron eastings bearing Pord Part Numbers 8CM-9430 and 8CM-9431, which, although not identical with the castings involved in Reappraisement No. 180816-A, are governed by-similar principles.
5. That in connection with rough iron castings 8CM-9430 and 8CM-9431, the value of pattern equipment was $56,932.89 (Canadian funds) to be spread over initial orders of 20,000 of each type of casting or a total of 40,000 castings.
6. That the cost of production of the .pastings imported under the Reappraisement Nos. listed below is as follows:
Right-hand castings (8CM-9430) (Canadian) Left-hand castings (8CM-9431) (Canadian)
Material and labor_ $0. 3050 $0. 2598
Pattern cost_ 1. 42332 1. 42332
Usual general expenses _ 0. 3405 0. 3200
2. 06882 2. 00312
Profit (8 per centum). 0. 16551 0. 16025
2. 23433 2. 16337
The quantities listed below show the number and identification of castings to which the item of pattern costs are to be allocated in each enumerated case:
Number of Number of Rough Iron Rough Iron Reappraisement Castings— Castings— No. Appeal No. Entry No. 8CM-9430 8CM-9431 Appeal No. Entry No.
180828-A 1857 11966 1500 1500
180829-A 1858 12184 2536 2920
180830-A 1859 12330 1550 1750
180831-A 1860 12482 2185 2250
180332-A 1861 12600 2605 1475
180833-A 1862 12739 1528 373
18083A-A 1863 12901 2161 1250
180836-A 1865 12909 1453 700
180837-A 1866 13027 1555 1650
180838-A 1867 13168 1755 1300
180839-A 1868 13192 1172 (only) 1400
180840-A 1869 13367 2740
180841-A 1870 13369 692 (only)
Totals— 20000 20000
7.That for the balance of the castings, 8CM-9430 and 8CM-9431, appearing on Reappraisements 180839-A, 180840-A and 180841-A, pattern equipment expense is not a part of the value of such castings since the value of the pattern equipment has been completely spread over castings of these types in connection with the reappraisements listed in paragraph 6 of this stipulation under the *616principle of the decision in Reappraisement No. 180816-A, and their cost of production is as follows:
Right-hand castings (8CM-9430) (Canadian) Left-hand castings (8CM-9431) (Canadian)
Material and labor_ $0. 3050 $0. 2598
Usual general expenses _ 0. 3405 0. 3200
0. 6455 0. 5798
Profit (10 per centum) _ 0. 06455 0. 05798
0. 71005 0. 63778
8. It is further stipulated and agreed that the record in the cited case may be incorporated as part of the record of these cases, and that the appeals for reappraisement listed herein be submitted on this stipulation.
On the agreed facts, I find the cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved and that such values were:




*617


As to the remainder of the castings 8BA-9430 and 8BA-9431 involved in reappraisements 180826-A and 180827-A, and all of the castings involved in reappraisement 180835-A, such values were:
Canadian dollars
Casting No. per each
8BA-9430 0.72171
8BA-9431 0. 65758
As to the balance of the castings 8CM-9430 and 8CM 9431 involved in reappraisements 180839-A, 180840-A, and 180841-A, such values were:
Casting No. Canadian dollars per each
8CM-9430 0. 71005
8CM-9431 0. 63778
Judgment will be rendered accordingly.